DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 20060175336) in view of Gerhards (U.S. Pub. No. 20130019901).
Regarding Claim 1, Wang discloses a vacuuming refuse container assembly being configured to employ suction to urge refuse into a refuse container, said assembly comprising: a refuse container for receiving refuse for disposal 2 (Figure 6); a lid 51 (Figure 6) being removably positioned on said refuse container, said lid having a refuse opening extending therethrough (opening in lid 51, figure 6) wherein said refuse opening is configured to receive the refuse; a control circuit being coupled to said refuse container 25 (figure e6); a vacuum unit 20 (Figure 6) being positioned within said refuse container, said vacuum unit being electrically coupled to said control circuit 24 (figure 6), said vacuum unit being in fluid communication with said refuse opening in said lid (Figure 6) wherein said vacuum unit is configured to urge air inwardly through said refuse opening when said vacuum unit is turned on thereby facilitating refuse placed in said refuse opening to be drawn downwardly into said refuse container (paragraph 17).  Wang does not disclose a motion sensor being coupled to said refuse container, said motion sensor being aligned with said refuse opening wherein said motion sensor is configured to sense motion of refuse being thrown into said refuse opening, said vacuum unit being turned on when said motion sensor senses motion.  However, Gerhards teaches a motion sensor being coupled to said refuse container (paragraph 36), said motion sensor being aligned with said refuse opening wherein said motion sensor is configured to sense motion of refuse being thrown into said refuse opening, said vacuum unit being turned on when said motion sensor senses motion (paragraph 36).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include a motion sensor, as taught by Gerhards, in order to allow for hands free, automatic turn on and off of the vacuum.
Regarding Claim 2, Wang discloses said refuse container has a bottom wall (bottom most surface, figure 6) and a perimeter wall 50 (Figure 6) extending upwardly therefrom (Figure 6), said perimeter wall having a distal edge with respect to said bottom wall defining an opening into said refuse container (Figure 6, top opening), said perimeter wall having an inside surface (Figure 6).
Regarding Claim 3, Wang said vacuum unit comprises a housing 20 (Figure 6) being coupled to said bottom wall of said refuse container, said housing having 8an intake and an exhaust (paragraph 17, figure 6), said intake being directed upwardly within said refuse container such that said intake is in fluid communication with said refuse opening in said lid when said lid is positioned on said refuse container.  Wang does not disclose said exhaust being directed downwardly through said bottom wall.  However, it would have been an obvious matter of design choice to modify Wang to have the exhaust extending downwardly thought said bottom wall since applicant has not disclosed that having this location solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that of the exhaust position, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Clapp, 227 USPQ at 973.
Regarding Claim 4, Wang discloses said control circuit receives a vacuum input (paragraph 17); and said vacuum unit further comprises a vacuum 20 (figure 6) being positioned within said housing, said vacuum being in fluid communication with each of said intake and said exhaust in said housing (Figure 6), said vacuum urging air inwardly through said intake and outwardly through said exhaust when said vacuum is turned on (paragraph 17), said vacuum being electrically coupled to said control circuit, said vacuum being turned on when said control circuit receives said vacuum input (paragraph 17).
Regarding Claim 7, Gerhards discloses said motion sensor is electrically coupled to said control circuit, said control circuit receiving said vacuum input when said motion sensor senses motion (paragraph 36).
Regarding Claim 8, Wang discloses a plurality of cage supports (posts under 60, figure 6), each of said cage supports being coupled to and extending inwardly from said inside surface of said perimeter wall of said refuse container (Figure 6), each of said cage supports being spaced upwardly from said vacuum unit (Figure 6).
Regarding Claim 9, Wang discloses a cage 60 (Figure 6) being removably positionable within said refuse container for protecting said vacuum unit from becoming clogged with refuse (Figure 6), said cage having a lower wall and an outer wall extending upwardly therefrom 61/62 (Figure 6), said lower wall resting on each of said cage supports (Figure 6) having said outer wall being spaced from and being co-arcuate with said perimeter wall of said refuse container (Figure 6).
Regarding Claim 10, Wang discloses a power supply being coupled to said refuse container, said power supply being electrically coupled to said control circuit, said power supply comprising at least one battery (paragraph 17).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 20060175336) in view of Gerhards (U.S. Pub. No. 20130019901) and Eiler (U.S. Pub. No. 20200017292).
Regarding Claim 5, Wang discloses an intake screen being coupled to said housing 60 (Figure 5), said intake screen being comprised of an air permeable material for passing air therethrough (Figure 5), said intake screen covering said intake wherein said intake screen is configured to inhibit refuse from entering and potentially clogging said intake (functional language).  Wang does not disclose an exhaust screen being coupled to said housing, said exhaust screen being comprised of an air permeable material for passing air therethrough, screen covering said exhaust.  However, Eiler teaches an exhaust screen comprised of an air permeable material 28 (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Gerhards to include an exhaust screen, as taught by Eiler, in order to prevent access to the exhaust opening.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733